11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Canuto Jason Tarango,                        * From the 70th District Court
                                               of Ector County,
                                               Trial Court No. A-45,242

Vs. No. 11-16-00109-CR                       * May 25, 2017

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court’s opinion, we modify
the judgment of the trial court to delete the restitution of $180, and we dismiss the
appeal.